--------------------------------------------------------------------------------

Exhibit 10.4
 
Execution Version
 
DATED                                                   November 14, 2014


(1) Central European Media Enterprises N.V.


(2) CME Media Enterprises B.V.


(3) Time Warner Inc.
 
GUARANTEE
relating to the
Reimbursement Agreement


--------------------------------------------------------------------------------

CONTENTS


1.
GUARANTEE
1
2.
LIMITATION ON LIABILITY
2
3.
NO SUBROGATION
2
4.
RELEASE AND DISCHARGE
2
5.
TERMINATION; REINSTATEMENT
3
6.
NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS
3
7.
RIGHTS OF CME CREDIT GUARANTOR
3
8.
CERTAIN WAIVERS
4
9.
OBLIGATIONS INDEPENDENT
4
10.
SUBORDINATION
5
11.
STAY OF ACCELERATION
5
12.
EXPENSES
5
13.
MISCELLANEOUS
5
14.
CONDITION OF BORROWER
5
15.
REPRESENTATIONS AND WARRANTIES
6
16.
INDEMNIFICATION AND SURVIVAL
7
17.
GOVERNING LAW
7
18.
ASSIGNMENT
7
19.
JURISDICTION
8
20.
NOTICE; SERVICE OF PROCESS
8
21.
WAIVER OF JURY TRIAL
8
22.
JUDGMENT CURRENCY
8
23.
CONCERNING JOINT AND SEVERAL LIABILITY OF THE SUBSIDIARY GUARANTORS
9
24.
ADDITIONAL SUBSIDIARY GUARANTORS
10
25.
COMPLIANCE WITH REIMBURSEMENT AGREEMENT
10
26.
PARALLEL DEBT
10
SCHEDULE: FORM OF GUARANTEE JOINDER AGREEMENT
14

 



--------------------------------------------------------------------------------

THIS GUARANTEE is made on November 14, 2014
 
BETWEEN:
 


(1) CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. a company incorporated under the
laws of the former Netherlands Antilles and existing under the laws of Curaçao
("CME NV");

 

(2) CME MEDIA ENTERPRISES B.V. a private limited liability company incorporated
and existing under the laws of the Netherlands ("CME BV", and together with CME
NV and any other entity that becomes a guarantor hereunder pursuant to clause 24
hereof, collectively, the "Subsidiary Guarantors" and each, a "Subsidiary
Guarantor") as guarantors; and

 

(3) TIME WARNER INC. as guarantor and as agent under the Reimbursement Agreement
(as defined below) (the "CME Credit Guarantor").


 
Reference is hereby made to that certain Reimbursement Agreement, dated as of 14
November 2014 (as restated, amended, modified, supplemented and in effect, the
"Reimbursement Agreement"), between Central European Media Enterprises Ltd. as
borrower (the "Borrower") and the CME Credit Guarantor.  Capitalised terms used
in this Guarantee and not otherwise defined herein have the meanings specified
in the Reimbursement Agreement.
 
The Subsidiary Guarantors have agreed to guarantee the Guarantee Reimbursement
Amount, the Guarantee Fee and the Commitment Fee (each as defined in the
Reimbursement Agreement) due from the Borrower to the CME Credit Guarantor,
subject to the terms and conditions set forth in the Reimbursement Agreement.
Each Subsidiary Guarantor is an Affiliate of the Borrower and will derive
substantial benefits from the Borrower's entry into certain refinancing
documents described in the Reimbursement Agreement, and is willing to execute
and deliver this Guarantee in order to induce the CME Credit Guarantor to
provide the various guarantees in favour of the lenders described in the
Reimbursement Agreement. Accordingly, for value received, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:



1. GUARANTEE

 
Each of the Subsidiary Guarantors hereby fully, unconditionally, irrevocably,
and jointly and severally guarantees on a senior basis, as primary obligor and
not merely as surety, the full and punctual payment of principal of, or interest
on or in respect of (a) the Guarantee Reimbursement Amount, the Guarantee Fee
and the Commitment Fee when due, under the Reimbursement Agreement, and the full
and punctual payment of all expenses and indemnification payments owed by the
Borrower in respect of its obligations under the Reimbursement Agreement and (b)
from and after the Purchase Date, the 2017 Third Party Loans or, if applicable,
the 2015 Third Party Loans, when due, whether at stated maturity, by
acceleration or otherwise, under the 2017 Third Party Credit Agreement or, if
applicable, the 2015 Third Party Credit Agreement, and the full and punctual
payment of all unpaid fees, principal, interest, costs, indemnification
payments, expenses or other obligations, owed by the Borrower in respect of the
2017 Third Party Loans or, if applicable, 2015 Third Party Loans under 2017
Third party Credit Agreement or, if applicable, the 2015 Third Party Credit
Agreement (such obligations in clause (a) and (b) to be calculated without
duplication, the "Guaranteed Obligations").  The Guaranteed Obligations shall
include, in addition to the amount stated above, any and all costs and expenses
(including counsel fees and expenses) incurred by the CME Credit Guarantor in
enforcing any rights under this Guarantee.
 
1

--------------------------------------------------------------------------------

The guarantee hereunder is a guarantee of payment.  If there occurs an Event of
Default in the payment of principal or interest, if any, or any other payment
obligations in respect of the amounts due under the Reimbursement Agreement,
legal proceedings may be instituted directly against one or all of the
Subsidiary Guarantors without first proceeding against the Borrower.
 

2. LIMITATION ON LIABILITY

 
The obligations of each Subsidiary Guarantor hereunder will be limited to the
maximum that will result in the obligations of such Subsidiary Guarantor not
constituting a fraudulent conveyance or a violation of fraudulent restrictions
under applicable insolvency and other laws.
 

3. NO SUBROGATION

 
Notwithstanding any payment or payments made by a Subsidiary Guarantor
hereunder, no Subsidiary Guarantor shall be entitled to be subrogated to any of
the rights of the CME Credit Guarantor against the Borrower or any guarantee or
right of offset held by the CME Credit Guarantor  for the payment of amounts
owed by the Borrower and the Subsidiary Guarantors in respect of the Guaranteed
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
such Subsidiary Guarantor hereunder, in each case until all Guaranteed
Obligations (other than Unmatured Surviving Obligations) are paid in full.  If
any amount shall be paid to any Subsidiary Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations (other
than Unmatured Surviving Obligations) shall not have been paid in full, such
amount shall be held by the Subsidiary Guarantor for and on behalf of, and to
the extent possible under applicable law in trust for, the CME Credit Guarantor,
segregated from other funds of the Subsidiary Guarantor and shall, forthwith
upon receipt by the Subsidiary Guarantor, be turned over to the CME Credit
Guarantor in the exact form received by the Subsidiary Guarantor (duly endorsed
by the Subsidiary Guarantor to the CME Credit Guarantor, if required), to be
applied against the Guaranteed Obligations.  "Unmatured Surviving Obligations"
of any Subsidiary Guarantor means any Guaranteed Obligations that by their terms
survive the termination of the Reimbursement Agreement but are not, as of the
date of payment of all other Guaranteed Obligations, due and payable and for
which no outstanding claim has been made.  Notwithstanding anything to the
contrary herein, payments of principal and interest are not Unmatured Surviving
Obligations.
 

4. RELEASE AND DISCHARGE

 

(a) This Guarantee will be automatically and unconditionally released without
further action on the part of the CME Credit Guarantor (and thereupon shall
terminate and be discharged and be of no further force and effect) upon full and
final payment and performance of all Guaranteed Obligations (other than
Unmatured Surviving Obligations).

 

(b) So long as no Event of Default has occurred and is continuing, the guarantee
of any Subsidiary Guarantor (together with any rights of contribution,
subrogation or other similar rights against the Subsidiary Guarantor) will be
automatically and unconditionally released without further action on the part of
the CME Credit Guarantor (and thereupon shall terminate and be discharged and be
of no further force and effect) so long as:

 

(i) the Subsidiary Guarantor is disposed of (whether by amalgamation, merger,
demerger, split‑up or consolidation, the sale, transfer or other disposal of all
its Capital Stock or the sale, transfer or other disposal of all or
substantially all of its assets (other than by a lease)) to an entity other than
the Borrower or any Subsidiary of the Borrower in compliance with the terms of
the Reimbursement Agreement;

 
2

--------------------------------------------------------------------------------

(ii) such Subsidiary Guarantor is simultaneously and unconditionally released
from its obligations in respect of all other Indebtedness of the Borrower or any
other Subsidiary of the Borrower; and

 

(iii) the proceeds from such sale, transfer or other disposition are used for
the purposes permitted or required by the Reimbursement Agreement.

 

5. TERMINATION; REINSTATEMENT

 
Except for any release of a Subsidiary Guarantor pursuant to clause 4 of this
Guarantee, this Guarantee is a continuing, absolute and irrevocable guarantee of
all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guarantee are indefeasibly paid in full in cash (other than Unmatured
Surviving Obligations).  This Guarantee shall continue in full force and effect
or be revived, as the case may be, if any payment by or on behalf of the
Borrower or a Subsidiary Guarantor is made, or the CME Credit Guarantor
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the CME Credit Guarantor
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, all as if
such payment had not been made or such setoff had not occurred and whether or
not the CME Credit Guarantor is in possession of or has released this Guarantee
and regardless of any prior revocation, rescission, termination or reduction. 
The obligations of each Subsidiary Guarantor under this clause shall survive
termination of this Guarantee.
 

6. NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS

 
CME BV represents and warrants that it is incorporated and existing under the
laws of the Netherlands, and CME NV represents and warrants it is incorporated
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao.  Each Subsidiary Guarantor shall make all payments hereunder without
setoff or counterclaim and subject to, and in accordance with, clause 2.02 of
the Reimbursement Agreement, free and clear of and without deduction for any
Taxes.  The obligations of each Subsidiary Guarantor under this clause shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guarantee.  All payments under this Guarantee shall be made in accordance
with clause 2.04 of the Reimbursement Agreement.  The obligations hereunder
shall not be affected by any acts of any legislative body or governmental
authority affecting the Borrower, including, but not limited to, any
restrictions on the conversion of currency or repatriation or control of funds
or any total or partial expropriation of the Borrower's property, or by
economic, political, regulatory or other events in the countries where the
Borrower is located.
 

7. RIGHTS OF CME CREDIT GUARANTOR

 
Subject to the terms of the Reimbursement Agreement, each Subsidiary Guarantor
consents and agrees that the CME Credit Guarantor may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof:
 
3

--------------------------------------------------------------------------------

(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; and

 

(b) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations.

 
Without limiting the generality of the foregoing, each Subsidiary Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Subsidiary Guarantor under this
Guarantee or which, but for this provision, might operate as a discharge of such
Subsidiary Guarantor.
 

8. CERTAIN WAIVERS

 
Each Subsidiary Guarantor waives:
 

(a) any defence arising by reason of any disability or other defence of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the CME Credit Guarantor) of the liability of
the Borrower;

 

(b) any defence based on any claim that such Subsidiary Guarantor's obligations
exceed or are more burdensome than those of the Borrower;

 

(c) the benefit of any statute of limitations affecting such Subsidiary
Guarantor's liability hereunder;

 

(d) any right to require the CME Credit Guarantor to proceed against the
Borrower or pursue any other remedy in the CME Credit Guarantor's power
whatsoever; and

 

(e) to the fullest extent permitted by law, any and all other defences or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.

 
Each Subsidiary Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of non‑payment or
non‑performance, protests, notices of protest, notices of dishonour and all
other notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guarantee or of
the existence, creation or incurrence of new or additional Guaranteed
Obligations; subject, however, to such Subsidiary Guarantor's right to make
inquiry to the CME Credit Guarantor to ascertain the amount of the Guaranteed
Obligations at any reasonable time.
 

9. OBLIGATIONS INDEPENDENT

 
The obligations of each Subsidiary Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations and the obligations of any other guarantor, and a separate action
may be brought against such Subsidiary Guarantor to enforce this Guarantee
whether or not the Borrower or any other person or entity is joined as a party.
 
4

--------------------------------------------------------------------------------

10. SUBORDINATION

 
Each Subsidiary Guarantor hereby subordinates the payment of all obligations and
indebtedness of the Borrower owing to such Subsidiary Guarantor, whether now
existing or hereafter arising, including, but not limited to, any obligation of
the Borrower to such Subsidiary Guarantor as subrogee of the CME Credit
Guarantor resulting from such Subsidiary Guarantor's performance under this
Guarantee, to the indefeasible payment in full in cash of all Guaranteed
Obligations (other than Unmatured Surviving Obligations).  Notwithstanding
anything to the contrary set forth herein and to the extent permitted under the
Reimbursement Agreement, the Borrower may make any payment to such Subsidiary
Guarantor in respect of such obligations and indebtedness.  If the CME Credit
Guarantor so requests at any time following the occurrence and during the
continuance of any Event of Default, any such obligation or indebtedness of the
Borrower to such Subsidiary Guarantor shall be enforced and performance received
by such Subsidiary Guarantor for and on behalf of, and to the extent possible
under applicable law as trustee for, the CME Credit Guarantor and the proceeds
thereof shall be paid over to the CME Credit Guarantor, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Subsidiary Guarantor under this Guarantee.
 

11. STAY OF ACCELERATION

 
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, in connection with any case commenced by or against any
Subsidiary Guarantor or the Borrower under any bankruptcy law, or otherwise, all
such amounts shall nonetheless be payable by the Subsidiary Guarantors
immediately upon written demand by the CME Credit Guarantor.
 

12. EXPENSES

 
Each Subsidiary Guarantor shall pay all reasonable invoiced out‑of‑pocket
expenses of the CME Credit Guarantor in accordance with clause 8.03 of the
Reimbursement Agreement.  The obligations of each Subsidiary Guarantor under
this clause shall survive the payment in full of the Guaranteed Obligations and
termination of this Guarantee.
 

13. MISCELLANEOUS

 
Subject to the terms of the Reimbursement Agreement and clause 24 of this
Guarantee, no provision of this Guarantee may be waived, amended, supplemented
or modified, except by a written instrument executed by the CME Credit Guarantor
and each Subsidiary Guarantor.  No failure by the CME Credit Guarantor to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guarantee
shall not affect the enforceability or validity of any other provision herein. 
Unless otherwise agreed by the CME Credit Guarantor and each Subsidiary
Guarantor in writing, this Guarantee is not intended to supersede or otherwise
affect any other guarantee now or hereafter given by any Subsidiary Guarantor
for the benefit of the CME Credit Guarantor  or any term or provision thereof. 
The CME Credit Guarantor and the Borrower may agree to changes to this Guarantee
with respect to foreign guarantors as may be required by local law.
 

14. CONDITION OF BORROWER

 
Each Subsidiary Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from the Borrower and
any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as such
Subsidiary Guarantor requires, and that the CME Credit Guarantor has no duty,
and such Subsidiary Guarantor is not relying on the CME Credit Guarantor at any
time, to disclose to such Subsidiary Guarantor any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (each Subsidiary Guarantor waiving any duty on the part of the CME
Credit Guarantor  to disclose such information and any defence relating to the
failure to provide the same).
 
5

--------------------------------------------------------------------------------

15. REPRESENTATIONS AND WARRANTIES

 
Each Subsidiary Guarantor represents and warrants, as of the date hereof and on
the Borrowing Effective Date, that:
 

(a) it:

 
(i)
 

(A) is validly existing and (if applicable) in good standing under the laws of
the jurisdiction of its organisation;

 

(B) has all requisite power and authority to carry on its business as now
conducted; and

 

(C) is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except in the case of
(B) and (C) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and

 

(ii) this Guarantee is within its powers and has been duly authorised by all
necessary corporate and, if required, shareholder action;

 

(b) this Guarantee has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, subject to:

 

(i) the effects of bankruptcy, insolvency, moratorium, reorganisation,
fraudulent conveyance or other similar laws affecting creditors' rights
generally;

 

(ii) general principles of equity; and

 

(iii) implied covenants of good faith and fair dealing;

 

(c) no authorisation or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery and performance by it of this Guarantee, or the
consummation of the transactions contemplated hereby, except such as have been
obtained or made and are in full force and effect;

 

(d) the execution, delivery and performance by it of this Guarantee and the
consummation of the transactions contemplated hereby:

 

(i) do not contravene:

 

(A) any law applicable to it, in any material respect; or

 

(B) its organisational documents; and

 
6

--------------------------------------------------------------------------------

(ii) will not violate or result in a default or require any consent or approval
under any material indenture, agreement or other instrument binding upon it or
its property, or give rise to a right thereunder to require any payment to be
made by it;

 

(e) it is, and immediately after giving effect to this Guarantee and all the
transactions contemplated hereby will be, Solvent;

 

(f) its payment obligations under this Guarantee rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally; and

 

(g) under the law of its jurisdiction of incorporation, it is not necessary that
this Guarantee be filed, recorded or enrolled with any court or other authority
in that jurisdiction or that any stamp, registration or similar tax be paid on
or in relation to this Guarantee or the transactions contemplated hereby (other
than any such stamp, registration or similar tax that has been paid as of the
date of this Guarantee or any nominal stamp, registration or similar tax
pursuant to Curaçao law).

 

16. INDEMNIFICATION AND SURVIVAL

 
Without limitation on any other obligations of each Subsidiary Guarantor or
remedies of the CME Credit Guarantor under this Guarantee, each Subsidiary
Guarantor shall, in accordance with clause 8.03 of the Reimbursement Agreement
(as if such Subsidiary Guarantor were the indemnifying party under the
Reimbursement Agreement) and to the fullest extent permitted by law, indemnify,
defend and save and hold harmless the CME Credit Guarantor from and against, and
shall pay on demand, any and all damages, losses, liabilities and expenses
(including reasonable and documented out‑of‑pocket attorneys' fees and expenses)
that may be suffered or incurred by the CME Credit Guarantor  in connection with
or as a result of any failure of any Guaranteed Obligations to be the legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their terms.  The obligations of each Subsidiary Guarantor
under this clause shall survive the payment in full of the Guaranteed
Obligations and termination of this Guarantee.
 

17. GOVERNING LAW

 
This Guarantee shall be construed in accordance with and governed by the Law of
the State of New York.
 

18. ASSIGNMENT

 
Subject to the terms of the Reimbursement Agreement, this Guarantee shall:
 

(a) bind each Subsidiary Guarantor and its successors and assigns, provided that
no Subsidiary Guarantor may assign its rights or obligations under this
Guarantee without the prior written consent of the CME Credit Guarantor (and any
attempted assignment without such consent shall be void); and

 

(b) enure to the benefit of the CME Credit Guarantor,  and its respective
successors and permitted assigns and the CME Credit Guarantor may, without
notice to any Subsidiary Guarantor and without affecting any Subsidiary
Guarantor's obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guarantee, in whole or in part, in each case, to
the extent permitted under the Reimbursement Agreement.

 
7

--------------------------------------------------------------------------------

19. JURISDICTION

 
Each Subsidiary Guarantor hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  To the
extent that any Subsidiary Guarantor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, such Subsidiary
Guarantor hereby irrevocably waives such immunity in respect of its obligations
under this Guarantee.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Guarantee shall affect any right that the CME Credit
Guarantor  may otherwise have to bring any action or proceeding relating to this
Guarantee against the Borrower or any Subsidiary Guarantor or any of their
respective properties in the courts of any jurisdiction to enforce a judgment
obtained in accordance with this clause.
 
Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in the
preceding paragraph.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defence of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 

20. NOTICE; SERVICE OF PROCESS

 
All notices and other communications to any Subsidiary Guarantor under this
Guarantee shall be in accordance with the Reimbursement Agreement.
 

21. WAIVER OF JURY TRIAL

 
Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Guarantee or the transactions
contemplated hereby (whether based on contract, tort or any other theory).  Each
party hereto:
 

(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; and

 

(b) acknowledges that it and the other parties hereto have been induced to enter
into this Guarantee by, among other things, the mutual waivers and
certifications in this clause.

 

22. JUDGMENT CURRENCY

 

(a) The Subsidiary Guarantors' obligations hereunder to make payments in Dollars
(pursuant to such obligation, the "Obligation Currency") shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the CME
Credit Guarantor of the full amount of the Obligation Currency expressed to be
payable to the CME Credit Guarantor under this Guarantee.  If, for the purpose
of obtaining or enforcing judgment against any Subsidiary Guarantor in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the "Judgment Currency") an amount due in the
Obligation Currency, the conversion shall be made at the rate of exchange (as
quoted by the CME Credit Guarantor or if the CME Credit Guarantor does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the CME Credit Guarantor) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the "Judgment Currency Conversion
Date");

 
8

--------------------------------------------------------------------------------

(b) if there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Subsidiary Guarantors covenant and agree to pay, or cause to be paid, either:

 

(i) such additional amounts, if any (but in any event not a lesser amount) as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date; or

 

(ii) such amount, in the Obligation Currency, equal to the amount of the
applicable judgment denominated in the Judgment Currency, converted to the
Obligation Currency in accordance with the Judgment Currency Conversion Date;
and

 

(c) for purposes of determining the rate of exchange for this clause, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

23. CONCERNING JOINT AND SEVERAL LIABILITY OF THE SUBSIDIARY GUARANTORS

 
Subject to any limitations set forth in clause 2 herein, each Subsidiary
Guarantor accepts joint and several liability for the Guaranteed Obligations
hereunder in consideration of the financial accommodations to be provided by the
CME Credit Guarantor under the Reimbursement Agreement, for the mutual benefit,
directly and indirectly, of each Subsidiary Guarantor and in consideration of
the undertakings of each other Subsidiary Guarantor to accept joint and several
liability for the Guaranteed Obligations.
 
Each Subsidiary Guarantor, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co‑debtor, joint
and several liability with the other Subsidiary Guarantors with respect to the
payment of all of the Guaranteed Obligations without preferences or distinction
among them.
 
The obligations of each Subsidiary Guarantor under the provisions of this
Guarantee constitute full recourse obligations of each Subsidiary Guarantor
enforceable against such Subsidiary Guarantor to the full extent of its
properties and assets, irrespective of the validity, regularity, genuineness or
enforceability of the Reimbursement Agreement or any other circumstance
whatsoever.
 
9

--------------------------------------------------------------------------------

24. ADDITIONAL SUBSIDIARY GUARANTORS

 
Each Subsidiary of the Borrower that becomes a Subsidiary Guarantor pursuant to
the Reimbursement Agreement shall become a Subsidiary Guarantor for all purposes
of this Guarantee upon execution and delivery by such Subsidiary of a duly
executed instrument of accession in the form attached as the schedule hereto.



25. COMPLIANCE WITH REIMBURSEMENT AGREEMENT

 
Each Subsidiary Guarantor agrees to comply with all obligations applicable to it
under the Reimbursement Agreement.



26. PARALLEL DEBT

 

(a) For the purpose of this clause 26, "Corresponding Debt" means any amount
which any Subsidiary Guarantor owes under or in connection with under this
Guarantee, other than the Parallel Debt, and "Parallel Debt" means any amount
which a Subsidiary Guarantor owes to the CME Credit Guarantor under this clause
26.  Each Subsidiary Guarantor irrevocably and unconditionally undertakes to pay
to the CME Credit Guarantor amounts equal to, and in the currency or currencies
of, its Corresponding Debt.  The Parallel Debt of each Subsidiary Guarantor:

 

(i) shall become due and payable at the same time as its Corresponding Debt; and

 

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

 

(b) For the purposes of this clause 26, the CME Credit Guarantor:

 

(i) is the independent and separate creditor of each Parallel Debt;

 

(ii) acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt and any security in
connection with such claims shall not be held on trust; and

 

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

 
10

--------------------------------------------------------------------------------

(c) The Parallel Debt of a Subsidiary Guarantor shall be (A) decreased to the
extent that its Corresponding Debt has been irrevocably and unconditionally paid
or discharged and (B) increased to the extent to that its Corresponding Debt has
increased, and its Corresponding Debt shall be (x) decreased to the extent that
its Parallel Debt has been irrevocably and unconditionally paid or discharged,
and (y) increased to the extent that its Parallel Debt has increased, in each
case provided that the Parallel Debt of a Subsidiary Guarantor shall never
exceed its Corresponding Debt.

 
[Signature pages follow]
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee as of
the day and year first above written.


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
  By:
/s/ Daniel Penn
 
 
Name:
Daniel Penn
 
 
Title:
Managing Director
 
 
Address:
 
Schottegatweg Oost 44
Willemstad, Curacao

­­­­­­­­
CME MEDIA ENTERPRISES B.V.
  By:
/s/ David Sturgeon
 
 
Name:
David Sturgeon
 
 
Title:
Managing Director
 
 
Address:
 
Dam 5B, 1012 JS Amsterdam
The Netherlands



[Subsidiary Guarantee - Signature Page]
 
12

--------------------------------------------------------------------------------

TIME WARNER INC.
  By:
/s/ Edward B. Ruggiero
 
 
Name: 
Edward B. Ruggiero
 
Title: 
Senior Vice President & Treasurer

 
[Subsidiary Guarantee - Signature Page]
 
13

--------------------------------------------------------------------------------


FORM OF GUARANTEE JOINDER AGREEMENT
 
THIS AGREEMENT is made on
 

To: Time Warner Inc. (as CME Credit Guarantor and agent under the Reimbursement
Agreement referenced below):

 
Reference is hereby made to the Guarantee (the "Guarantee") dated as of November
14, 2014, by and between the Subsidiary Guarantors party thereto (and as defined
therein), any other Subsidiary Guarantors that became a Subsidiary Guarantor
thereunder pursuant to a duly executed instrument of accession in the form of
the schedule attached thereto and TIME WARNER INC., as CME Credit Guarantor and
agent, delivered pursuant to that certain Reimbursement Agreement, dated as of
November 14, 2014 (as restated, amended, modified, supplemented and in effect,
the "Reimbursement Agreement"), between CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
as borrower (the "Borrower"), and TIME WARNER INC., as CME Credit Guarantor and
agent.  Capitalised terms used herein and not otherwise defined herein have the
meanings specified in the Reimbursement Agreement, as applicable.
 
The undersigned acknowledges, and represents and warrants, the following:
 

1. the undersigned is a [corporation incorporated] [a general/limited
partnership formed] [an entity constituted] on or prior to the date hereof;

 

2. the financial success of the undersigned is expected to depend in whole or in
part upon the financial success of the Borrower;

 

3. the undersigned will receive substantial direct and indirect benefits from
the Borrower’s entry into certain refinancing documents described in the
Reimbursement Agreement; and

 

4. the undersigned wishes to become party to the Guarantee and to guarantee the
full and prompt payment of the Guaranteed Obligations.

 
In consideration of the foregoing, and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Guarantee Joinder Agreement hereby joins the Guarantee and
becomes a Subsidiary Guarantor party thereto for all purposes thereof.  The
undersigned further covenants and agrees that by its execution hereof it makes
each of the representations and warranties made by a Subsidiary Guarantor
thereunder and it shall be bound by and shall comply with all terms and
conditions of the Guarantee and that it is jointly and severally liable with all
of the Subsidiary Guarantors for the payment of all the Guaranteed Obligations.


Very truly yours
 
[NAME]



By:
 
 
 
Name:
 
 
 
Title:
 

 
 
14

--------------------------------------------------------------------------------